 1                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON

 2
                                                                Oct 11, 2018
 3
                                                                    SEAN F. MCAVOY, CLERK

 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                         EASTERN DISTRICT OF WASHINGTON
 9
10    UNITED STATES OF AMERICA,
                                                   NO: 2:18-CR-00181-RHW
11
                                Plaintiff,
12          v.                                     ORDER GRANTING MOTION FOR
                                                   DISCOVERY PROTECTIVE ORDER
13
      GABRIEL JOSEPH ANDREW,
14
                                Defendant.
15
16
           Before the Court is the Government’s Motion for Discovery Protective
17
     Order, ECF No. 16, and the Government’s Motion to Expedite its Motion for
18
     Discovery Protective Order, ECF No. 17. The Government requests a protective
19
     order in this case restricting the use and dissemination of discovery materials that
20
     contain sensitive personal information of real persons pursuant to Federal Rule of
21
     Criminal Procedure Rule 16(d)(1). ECF No. 16. These Motions were heard without
22
     oral argument and on an expedited basis.
23
           The Government states that the discovery materials contain medical records
24
     complete with medical history of an alleged victim in this case and because some
25
     of the information may be relevant to the defense, the Government cannot redact
26
     the information prior to production as redaction would impede defense counsel’s
27
     ability to conduct its own investigation. Id. The Government further states that
28
     ORDER GRANTING MOTION FOR DISCOVERY PROTECTIVE ORDER * 1
 1   Defendant’s counsel has been contacted regarding this Motion and has no
 2   objection. Id.
 3         Having reviewed the Government’s Motion and proposed protective order,
 4   and noting that there is no objection by the Defendant, the Court finds good cause
 5   to grant the request and enters the following order regarding the disclosure of
 6   discovery and sensitive information to Defense counsel.
 7         Accordingly, IT IS HEREBY ORDERED:
 8      1. The Government’s Motion for Discovery Protective Order, ECF No. 16, is
 9         GRANTED.
10      2. The Government’s Motion to Expedite its Motion for Discovery Protective
11         Order, ECF No. 17, is GRANTED.
12      3. The United States is authorized to disclose discovery in its possession and
13         any Protected Information contained therein. As used herein, “Protected
14         Information” means sensitive personal, medical, and financial information
15         including for example, social security numbers, driver’s license and
16         identification information, dates of birth, birth places, addresses, phone
17         numbers, e-mail addresses, personal photographs, and medical history and
18         findings.
19      4. Counsel for Defendant (“Defense Counsel”) shall not share or provide any
20         discovery items produced by the United States in this case with anyone other
21         than designated Defense Counsel, defense investigators, retained expert
22         witnesses, and support staff. Defense Counsel may permit his or her
23         respective Defendant to view un-redacted discovery items in the presence of
24         Defense Counsel, defense investigators, and support staff. Defense Counsel
25         personally, or through Defense Counsel’s investigators and support staff,
26         may show un-redacted discovery items to witnesses in regard to items or
27         events about which a witness may have personal knowledge. Defense
28       Counsel and his or his or her investigators and support staff shall not allow
     ORDER GRANTING MOTION FOR DISCOVERY PROTECTIVE ORDER * 2
 1         his or her respective defendant or witnesses to copy Protected Information
 2         contained in the discovery.
 3      5. The discovery and information therein may be used only in connection with
 4         the litigation of this case and for no other purpose. The discovery is now and
 5         will forever remain the property of the United States. At the conclusion of
 6         the case, Defense Counsel will return the discovery to the United States or
 7         will certify that it has been shredded. If the assigned Defense Counsel is
 8         relieved or substituted from the case, Defense Counsel will return the
 9         discovery to the United States or certify that it has been shredded.
10      6. Defense Counsel shall store the discovery in a secure place and will use
11         reasonable care to ensure that it is not disclosed to third persons contrary to
12         the Protective Order.
13      7. Defense Counsel shall be responsible for advising his or her respective
14         Defendant, employees, witnesses, and other members of the defense team of
15         the contents of this Protective Order.
16      8. This Protective Order shall also apply to any new Defense Counsel that may
17         later become counsel of record in this case.
18         IT IS SO ORDERED. The District Court Executive is directed to enter this
19   Order and forward copies to counsel.
20         DATED this 11th day of October, 2018.
21
22                                  s/Robert H. Whaley
                                  ROBERT H. WHALEY
23                           Senior United States District Judge
24
25
26
27
28
     ORDER GRANTING MOTION FOR DISCOVERY PROTECTIVE ORDER * 3
